Norval, C. J.
Janies E. Boyd commenced this suit to foreclose a real estate mortgage executed by Thomas Mulvihill and Mary, his wife, to plaintiff to secure a certain promissory note given by said defendants to said Boyd. The defense was that at the time of the execution and delivery of the note and mortgage Thomas Mulvihill was insane, and incapable of understanding or entering into the same, and incapable of understanding or transacting the matters out of which the mortgage and note arose, and that they are for that reason null and void. On the trial the court found the issues in favor of the defendants, and from a decree in their favor plaintiff appeals.
Plaintiff relies wholly upon the weight of the evidence to reverse the case. The rule of this court that a finding of fact based upon conflicting evidence will not on review be reversed, where there is any competent evidence to-sustain it, is too well established to make it necessary to cite cases so holding. We have carefully examined the record, and it is clear that there is therein sufficient evidence to have upheld a finding of the trial court in favor of either party. That being true, it is-our duty to sustain the decree as rendered.
We think it unnecessary to enter into a discussion of the case at length. There being in the record sufficient competent evidence to establish the insanity of Thomas Mulvihill at the time the note and mortgage were executed (and the contrary is not seriously contended), they are void, although no advantage was taken of Mulvihill by the plaintiff. Wager v. Wagoner, 53 Nebr., 511; Curtis v. Brownell, 3 N. W. Rep. [Mich.], 936.
The only question involved here is, was there sufficient *880evidence of the insanity of Thomas Mulvihill introduced to sustain the finding of the court that his condition at the time of the making of the contract was such that he was incapable of understanding or entering into it? That question must be answered in the affirmative, and being so determined, the decree is accordingly
Affirmed.